DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 – 10, drawn to an Fe-based amorphous alloy ribbon, classified in C22C 45/02.
Group II, claims 11 – 13, drawn to a method of producing an Fe-based amorphous alloy ribbon, classified in C21D 10/005.
Group III, claim 14, drawn to an iron core comprising a plurality of Fe-based amorphous alloy ribbons, classified in H01F 3/04.
Group IV, claim 15, drawn to a transformer comprising an iron core and a coil wound around the iron core, classified in H01F 27/28.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of: “An Fe-based amorphous alloy ribbon having a free solidified surface and a roll contact surface, wherein the Fe-based amorphous alloy ribbon has a plurality of laser irradiation mark rows each configured from a plurality of laser irradiation marks on at least one surface of the free solidified surface or the roll contact surface; and wherein the Fe-based amorphous alloy ribbon has: a line interval of from 10 mm to 60 mm, the line interval being defined as a centerline interval in a middle section in a width direction, between mutually adjacent laser irradiation mark rows of a plurality of such laser irradiation mark rows arranged in a casting direction of the Fc-based amorphous alloy ribbon, the width direction being orthogonal to the casting direction, a spot interval of from 0.10 mm to 0.50 mm, the spot interval being defined as an interval between center points of the plurality of laser irradiation marks in each of the plurality of laser irradiation mark rows, and a number density D of the laser irradiation marks of from 0.05 marks/mm2 to 0.50 marks/mm2, provided that the line interval is d1 (mm), the spot interval is d2 (mm), and the number density D of the laser irradiation marks is D = (1/d1) x (1/d2)”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2012/0154084 (“Yoshizawa”).
Yoshizawa teaches an Fe-based amorphous alloy ribbon ([0016]) having a free solidified surface and a roll contact surface, wherein the Fe-based amorphous alloy ribbon has a plurality of laser irradiation mark rows each configured from a plurality of laser irradiation marks on at least one surface of the free solidified surface or the roll contact surface ([0011]).
Yoshizawa teaches that the Fe-based amorphous alloy ribbon has: a line interval of from 2 mm to 20 mm, the line interval being defined as a centerline interval in a middle section in a width direction, between mutually adjacent laser irradiation mark rows of a plurality of such laser irradiation mark rows arranged in a casting direction of the Fe-based amorphous alloy ribbon, the width direction being orthogonal to the casting direction ([0057]). Such a line interval overlaps substantially with the line interval of 10-60 mm of the special technical feature.
Regarding the spot interval, defined as an interval between center points of the plurality of laser irradiation marks in each of the plurality of laser irradiation mark rows, it is noted that Yoshizawa teaches a number density of recesses i.e. spots in each of the transverse lines is 2 recesses/mm to 25 recesses/mm ([0057]). Such a “number density” may be converted to the spot density property, and is equivalent to 0.04 mm to 0.5 mm, encompassing the required spot interval of 0.10 mm to 0.50 mm of the special technical feature.
Regarding the number density D of the laser irradiation marks, provided that the line interval is d1 (mm), the spot interval is d2 (mm), and the number density D of the laser irradiation marks is D = (1/d1) x (1/d2), Yoshizawa results in a number density D range of 0.1 marks/mm2 to 5 marks/mm2. Such a number density range overlaps substantially with the claimed range of 0.05 marks/mm2 to 0.50 marks/mm2.

A telephone call was made to Fanqi Meng on 8/16/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842. The examiner can normally be reached M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735